NO.
12-06-00232-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
§          
 
IN RE: DARRYL DANIEL, §          ORIGINAL
PROCEEDING
RELATOR
§          
 
 

MEMORANDUM OPINION
            On August
16, 2006, this Court delivered an opinion conditionally granting the petition
for writ of mandamus filed by Daryl Daniel. 
That opinion ordered Respondent, the Honorable Guy Griffin, Judge of the
123rd Judicial District Court, Shelby County, Texas, to vacate his Order dated
June 14, 2006, denying Daniel’s motion to transfer venue.  On August 17, 2006, Respondent signed an
Order complying with this Court’s order and opinion of August 16, 2006.
            All issues
attendant to this original proceeding having been disposed of, this mandamus
proceeding has now been rendered moot; therefore, the writ need not issue.  Accordingly, this original proceeding is dismissed.
                                                                                                     JAMES T. WORTHEN    
                                                                                                                 Chief Justice
 
 
Opinion delivered August 31,
2006.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
 
 
 
(PUBLISH)